Citation Nr: 0921274	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty for over 22 years, 
including from November 1966 to October 1974.

In April 2008, the Board of Veterans Appeals (Board) granted 
an initial evaluation of 50 percent for service-connected 
posttraumatic stress disorder (PTSD) and remanded the issue 
of TDIU to the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO) for additional 
development.  


FINDINGS OF FACT

1.  The record reflects that the Veteran has a high school 
education and has worked in maintenance; the veteran has not 
been gainfully employed since 1996.

2.  Service connection is in effect for PTSD, rated 50 
percent disabling.

3.  The Veteran's service-connected disability precludes 
substantially gainful employment consistent with his 
education and occupational experience.

4.  Extraschedular consideration of the Veteran's TDIU claim 
by the VA's Director, Compensation and Pension Service, was 
undertaken and denied in March 2009.

5.  Based on the evidence of record, the Veteran's disability 
picture is so unusual or exceptional as to render impractical 
the application of the regular schedular standards for 
determining entitlement to TDIU.




CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis are 
approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.

The veteran contends that his service-connected PTSD prevents 
him from engaging in substantially gainful employment.  
Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A  § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 
(1993) (Under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

A TDIU claim "presupposes that the rating for the [service- 
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in § 
4.16(a).  There must be a determination that the veteran's 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Assignment of a TDIU evaluation requires that 
the record reflect some factor that "takes the claimant's 
case outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  VA must determine whether 
the veteran is capable of performing the physical and mental 
tasks required of employment, not whether the veteran can 
find employment.  Id.

Under 38 C.F.R. § 3.321(b) (2008), where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  The 
regulation further provides that the "governing norm in 
these exception cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b) (italics added).

However, it has been held by the appellate courts that  "the 
Board is precluded from assigning such a rating in the first 
instance."  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).



The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

The veteran does not have a single disability rated at 60 
percent, as required by 
§ 4.16 (a).  The Veteran's only service-connected disability, 
PTSD, is rated 50 percent disabling.

In March 2006, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  He reported that he last worked in 1996 in 
maintenance.  He has completed high school.  

In February 2005, E.W.H., M.D., reported that the Veteran had 
PTSD and major depression and that his GAF score was 30.  The 
Veteran complained of nightmares at least 1-2 times a week 
and waking in a panic sweating; he averaged 4 hours of sleep 
a night.  He had daily intrusive thoughts, startled easily, 
was hypervigilant, and did not socialize with anyone other 
than his wife.  He had auditory hallucinations.  He also 
noted intermittent depression with low energy and little 
interest in things.  He angered easily and felt helpless and 
suicidal at times.  Dr. H said that, because of his PTSD, the 
Veteran was unable to sustain social and work relationships 
and was considered permanently and totally unemployable.  The 
Veteran was taking medication to help him sleep and for 
depression.  

Dr. H's medical reports are contained in the record, and 
include variously dated "patient assessment" notes. They 
indicate that the Veteran reported varying degrees of quick 
anger, depression, "mood swings," auditory hallucinations, 
an inability for others to stand behind him, panic attacks, 
"racing thoughts, suicidal ideation, agitation, and 
hypervigilance.   

According to a January 2006 VA psychiatric evaluation, the 
Veteran's mood was sullen and his affect was appropriate.  He 
complained of nightmares and intrusive thoughts.  There were 
no homicidal or suicidal thoughts and no delusions or 
hallucinations.  He felt distant from others and had 
insomnia.  He was irritable, anxious, and easily startled.  
His problems interfered with social activities and caused 
distress.  PTSD was diagnosed, and GAF was 54.  

As noted, the appeal was remanded by the Board in April 2008 
for the specific purpose of ascertaining the effect of PTSD 
on the Veteran's employability, apart from his advancing age 
or nonservice connected disability. 

The Veteran underwent the directed VA mental disorders 
examination in September 2008, accompanied by a review of the 
claims file. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  The Veteran reported  that he was 
taking medication for his PTSD.  He was not working and said 
that he stopped working over 10 years earlier, prior to his 
normal retirement date, because he could not deal with other 
people. The Veteran reported that he became nervous when 
riding in a vehicle crossing an intersection, because he 
feared that he would be involved in a collision. He was 
married and lived with his wife.  He said that he spent his 
days at home and did not socialize with anyone but family.  
He reported difficulty sleeping and nightmares of Vietnam 1-2 
times a week, as well as auditory and visual hallucinations.  
He did not have homicidal or suicidal thoughts, panic 
attacks, or inappropriate behavior.  

According to the examiner, the Veteran's psychiatric 
symptomatology prevented traveling and caused moderate 
impairment with shopping and other recreational activities.  
He had occasional thoughts of suicide but no plan.  His 
recent memory was considered moderately impaired.  The 
Veteran's PTSD symptoms were considered to be moderately 
severe based on psychometric data.  PTSD was diagnosed, and 
the Veteran's GAF score was 45.  

The examiner reported that while the Veteran was not 
currently employed, he had medically retired 10 years 
previously because of a "psychiatric problem."

As to the Board's specific inquiry as to the Veteran's 
employability due solely to PTSD, the examiner observed:

"It is my opinion that [the Veteran's] PTSD 
condition renders him unemployable. He quit his 
last job .  .  . due to not being able to tolerate 
others in the workplace. .  . . [The Veteran] 
continues to prefer to avoid others because he is 
unable to tolerate crowds.  He also feels unsafe 
when traveling so he prefers to stay at home to 
avoid the anxiety.

			.	.	.	.	.	

[The Veteran] experiences a moderate degree of 
anxiety when around others who are not family or 
other combat veterans that he knows.  He is unable 
to travel to a job due to his anxiety when driving 
through intersections.  He experiences auditory and 
visualizations even when in his home which would 
most likely increase when in an anxiety producing 
environment for him such as a workplace."



Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Upon first review in March 2009 by the Director of 
Compensation and Pension Service, entitlement to TDIU on an 
extraschedular basis was not warranted based on the available 
medical records.  The Director noted that the claims folder 
contained practically no information on the Veteran's 
nonservice-connected disabilities, which included a history 
of heart disease, emphysema, gout, and hip problems.  The 
Director found it questionable whether, in the absence of 
medical records, an examiner could establish the severity of 
the nonservice-connected disabilities as compared to the 
Veteran's service-connected PTSD.

However, it is clear that the examiner had for review the 
Veteran's claims folder. The examiner noted that the 
Veteran's non-psychiatric illnesses included gout, 
hypertension, emphysema, and a "heart attack," as well as 
arthritis in his hips. That observed, the examiner noted that 
it was PTSD that rendered the Veteran unemployable. 

The veteran's service-connected PTSD does not meet the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) and the 
Director, Compensation and Pension Service, has denied the 
claim under § 4.16 (b).  However, the Board has reviewed the 
law, and has found no provisions as to what constitutes 
"marked interference with employment" as cited in as the 
"governing norm" in these cases.
Although the January 2006 VA evaluation indicates that the 
Veteran's PTSD symptomatology is not severe, both the 
February 2005 private evaluation and the recent September 
2008 VA evaluation contain the conclusion that the Veteran is 
unemployable due to his service-connected PTSD.  
Consequently, the Board finds that TDIU should be granted on 
an extraschedular (§ 3.321(b)) basis.  Although the Board 
lacks authority to grant this claim in the first instance, no 
such prohibition from granting the claim in the second 
instance exists.

VA regulations provide that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

It is clear that the Veteran has non-service-connected 
disorders and is elderly.  However, given that the medical 
examination conducted in September 2008 was directed towards 
the specific inquiry in this matter; that the Veteran's 
claims folder was reviewed by the examiner; and that both the 
Veteran's treating physician and the VA examiner have opined 
that the Veteran is unemployable due to service-connected 
PTSD, any further attempt at medical development is 
unwarranted.  
See Van Slack v. Brown, 5 Vet. App. 499 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993) (Although the Court has 
specifically rejected the "treating physician rule," the 
Board is obligated to consider and articulate reasons or 
bases for its evaluation of a treating physician); see also 
Austin v. Brown, 6 Vet. App 547, 552 (1994) (Development of 
claims must not be undertaken allowing the appearance of 
securing evidence to support a pre-determined outcome).  

The Board also finds that the veteran's disability picture is 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards for 
determining entitlement to TDIU, and the claim is granted.







ORDER

TDIU on an extraschedular basis is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


